DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
2.i.	Although the amendment filed with the Request for Continued Examiner (RCE) of 3 September 2021 failed to include changes made in the Examiner’s Amendment dated 3 November 2020, these changes are restored in the amendment filed with the RCE of 25 October 2021.  Therefore, the claims filed with the RCE of 25 October 2021 are accepted as the claims of record at this time, regardless of any resulting irregularities in the markings.
2.ii.	Reasons for allowance below are unchanged with respect to those indicated in the Notice of Allowance of 3 November 2020.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 25 October 2021 was filed after the mailing date of the Notice of Allowance on 17 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
5.	Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed toward a wearable display system comprising an image capture device configured to capture eye images from a wearer of the wearable display, a display comprising a plurality of eye pose regions, wherein each eye pose region in the plurality of eye pose regions comprises a subset of the field of view corresponding to a range of azimuthal and polar deflection angles; a processor in communication with a non-transitory memory and the display, the processor is programmed to 
obtain a first eye image of an eye from the image capture device, wherein the first eye image is associated with the first eye pose region; maintain display of the avatar in the first eye pose region of the plurality of eye pose regions on the display; obtain a second eye image of the eye from the image capture device, wherein the second eye image is associated with the first eye pose region; 


i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the system wherein the processor is programmed to determine a confidence score associated with the generated iris code, wherein the determined confidence score is based at least partly on cell-specific confidence scores associated with each of one or more cells in the first eye pose region image or the second eye pose region image.
Thus, claim 1 is allowed.
ii.	Claims 2 – 10 depend from and inherit the limitations of claim 1.
Thus, claim 2 – 10 is allowed.
iii.	Regarding claim 11, the cited prior art fails to singularly or collectively disclose the system wherein the processor is programmed to determine a confidence score associated with the generated iris code, wherein the determined confidence score is based at least partly on cell-specific confidence scores associated with each of one or more cells in the first eye pose region image or the second eye pose region image.
Thus, claim 11 is allowed.
iv.	Claims 12 – 20 depend from and inherit the limitations of claim 11.
Thus, claims 12 – 20 is allowed.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621